DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 04/05/2021, is acknowledged.

3.  Claims 1-8  are pending and under examination as they read on anti-hANG-2 antibody, LC10.
 
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
6.  Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1-8 encompass a genus of anti-hANG-2 antibodies that binds the same epitope as the LC10 antibody.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to human angiopoietin-2 (ANG-2).  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

Example 7 of the specification shows that Ang2i_LC10 showed no binding to ANG-1. 

Claims 1 and 5 require the “antibody that specifically binds to human angiopoietin-2 (ANG-2), wherein the antibody binds to the same epitope as ant antibody . . . ” recited in claims 1 and 5.  While the amino acid sequence of human ANG2 was known, immunizing an animal with human ANG2 will generate antibodies directed to a number of different epitopes within the amino acid residues at positions 1-504 of ANG2 of SEQ ID NO: 62 and not necessarily to the same epitope which is bound by the claimed antibody LC10.  The knowledge of the amino acid sequence of ANG2, by itself, did not put Applicants in possession of antibodies that binds same epitope of LC10 antibody.

Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."

In finding that the specification at issue did not provide written description support for the claimed antibodies, the Centocor court recognized that the written description does not require examples or an actual reduction to practice, but clarified that "it does demand ... that one of skill in the art can 'visualize or recognize' the claimed antibodies based on the specification's disclosure." Id. at 1353. "In other words the specification must demonstrate constructive possession." Id; see also, AbbVie Deutschland GmbH & Co., KG., v. Janssen Biotech, Inc., 759 F.3d 1285, 1301 (Fed. Cir. 2014) (reiterating requirement for structure-function correlation in functionally defined claims and finding that the patents at issue do not meet the written description requirement because they "do not describe any common structural features of the claimed antibodies.").

Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody that competes with another antibody (here, the LC10, in Centocor, mouse A2 antibody) and in the description of a known antigen (here ANG2, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of anti-TIM-3 competing antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.   

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.  Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2010040508A1.

The '508 publication teaches antibodies which specifically bind to human ANG-2, but not to human ANG-1, wherein the antibody is Ang2i_LC10. Further, the '508 publication teaches human anti-ANG-2 antibody Ang2i_LC10 variable heavy chain SEQ ID NO: 84 (100% identical to claimed SEQ ID NO: 39) and human anti-ANG-2 antibody Ang2i_LC10 variable light chain SEQ ID NO:85 (100% identical to claimed SEQ ID NO: 40). The reference SEQ ID NOS: 84 comprises CDR1-3 of claimed SEQ ID NO: 33-35 (published SEQ ID NOs: 78-80) and reference SEQ ID NO: 85 comprises the CDR1-3 of claimed SEQ ID NO: 36-38 (referenced SEQ ID NOS:81-83) (see page 24, lines 10-20). The '508 publication further teaches that the human IgG4 subclass or the human IgGl subclass (see pages 43 and 44) and a composition thereof (published claim 12).

The reference teachings anticipate the claimed invention.

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over:




(A)  Claims 1-10/1-5 of U.S. Patent No. 8133979/8,399,626. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued claims are directed to the same antibody, LC10 comprising VH CDR1-3 of issued/claimed SEQ ID Nos: 33-35 and VL CDR1-3 of issued/claimed SEQ ID NO: 36-38 or VH of issued/claimed SEQ ID NO: 39 and VL of issued/claimed SEQ ID NO: 40 that binds Ang2. The claims of the `626/’027 anticipate the instant claims.

(B)  claims 1-8/1-12/1-17 of U.S. Patent No. 8,268,314/ 8703130/9708396. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued claims are directed to the same antibody, LC10 comprising VH CDR1-3 of issued/claimed SEQ ID Nos: 78-80/33-35 and VL CDR1-3 of issued/claimed SEQ ID NO: 81-83/36-38 or VH of issued/claimed SEQ ID NO: 84/39 and VL of issued/claimed SEQ ID NO: 85/40 that binds Ang2.  The claims of the `314/`130/`396 anticipate the instant claims.


(C)  claims 1-11/ 1-16 of U.S. Patent No. 9,695,233/10683345. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued claims are directed to the same antibody, LC10 comprising VH of issued/claimed SEQ ID NO: 16 , 24, 28 or 32/39 and VL of issued/claimed SEQ ID NO: 15, 22,  27 or 30/40 that binds Ang2.  The claims of the `233/`345 anticipate the instant claims.


(D)  Claim 1-8  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 14-19 of copending Application No. 17665144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `144 application claims a bispecific antibody which binds to human Ang-2 comprising LC10 antibody comprising published HCDR1-3 of SEQ ID NO: 10-12 and LCDR1-3 or SEQ ID NO:12-14, VH of SEQ ID NO: 15 and VL of SEQ ID NO: 16.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(E)  Claim 1-8  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of copending Application No. 16985477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `144 application claims the use of a bispecific antibody which binds to human Ang-2 comprising LC10 antibody comprising published HCDR1-3 of SEQ ID NO: 10-12 and LCDR1-3 or SEQ ID NO:12-14, VH of SEQ ID NO: 15 and VL of SEQ ID NO: 16.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.  No claim is allowed.

 
12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 25, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644